COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Salvador Bautista Gonzales v. The State of Texas

Appellate case number:    01-13-01037-CR

Trial court case number: 1377236

Trial court:              351st District Court of Harris County

       On June 12, 2014, after appellant’s appointed counsel failed to file appellant’s brief, this
appeal was abated and remanded to the trial court to determine whether good cause exists to
remove appellant’s appointed counsel and to appoint substitute counsel. On June 16, 2014,
appellant’s counsel filed appellant’s brief and a motion to reinstate the appeal. We grant the
motion and reinstate the case on the Court’s active docket.

       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale_
                    Acting individually  Acting for the Court


Date: July 15, 2014